DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2010/0007435) in view of Caron (US 2018/0138893) and Inoue (US 2019/0123709).
Referring to Claim 1, Kawamoto teaches an acoustic wave device (see 4 of fig. 2) provided between a first terminal which is an antenna terminal (see antenna 2 of fig. 2) and a second terminal which is different from the first terminal (see terminal 6 of fig. 2 on the other side of wave device 4), the acoustic wave device comprising:
a plurality of acoustic wave resonators (see 41 and 42 of fig. 2); wherein
the plurality of acoustic wave resonators include:
a plurality of series arm resonators provided on a first path electrically connecting the first terminal and the second terminal (see 41a-41c connected in series between terminals 2 and 6 in fig. 2); and
a plurality of parallel arm resonators provided on a plurality of second paths electrically connecting each of a plurality of nodes on the first path and ground (see parallel resonators 42a-42c connected to ground by way of 43 in fig. 2);
when an acoustic wave resonator electrically closest to the first terminal among the plurality of acoustic wave resonators is an antenna end resonator, the antenna end resonator is a SAW resonator or a BAW resonator (see 41a of fig. 2 closest to antenna 2 and paragraph 15 which describes 41a as a SAW resonator); and at least one acoustic wave resonator other than the antenna end resonator among the plurality of acoustic wave resonators is a first acoustic wave resonator (see 41b and 41c of fig. 2);
the SAW resonator includes:
a piezoelectric substrate (see paragraph 15 which shows 41a having a piezoelectric substrate); and
an interdigital transducer (IDT) electrode provided on the piezoelectric substrate (see paragraph 15 which shows an IDT electrode on the piezoelectric substrate) and having a plurality of electrode fingers (see paragraph 55 which shows electrode fingers on 41a as shown in fig. 15a);
the first acoustic wave resonator includes:
a piezoelectric layer (see paragraph 15 which shows 41b or 41c having a piezoelectric substrate); and
an IDT electrode provided on the piezoelectric layer (see paragraph 15 which shows an IDT electrode on the piezoelectric substrate) and including a plurality of electrode fingers (see paragraph 55 which shows electrode fingers on 41b or 41c as shown in fig. 15a).
Kawamoto does not teach a high acoustic velocity member which is located on a side opposite to the IDT electrode with the piezoelectric layer provided between the high acoustic velocity layer and the IDT electrode and in which an acoustic velocity of a bulk wave propagating through is higher than an acoustic velocity of an acoustic wave propagating through the piezoelectric layer. Caron teaches a high acoustic velocity member which is located on a side opposite to the IDT electrode with the piezoelectric layer provided between the high acoustic velocity layer and the IDT electrode (see paragraph 96 which shows a high velocity layer under the piezoelectric substrate) and in which an acoustic velocity of a bulk wave propagating through is higher than an acoustic velocity of an acoustic wave propagating through the piezoelectric layer (see paragraph 96 which shows the high velocity layer made of SiN where it is known in the art that the layer made of SiN is a high velocity layer in which the wave propagating through the layer is faster than through the piezoelectric layer). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kawamoto in order to increase the durability of the wave device by adding more layers.
The combination of Kawamoto and Caron does not teach a thickness of the piezoelectric layer about 3.5*lamda or less when a wavelength of an acoustic wave determined by an electrode finger period of the IDT electrode is lamda. Inoue teaches a thickness of the piezoelectric layer about 3.5*lamda or less when a wavelength of an acoustic wave determined by an electrode finger period of the IDT electrode is lamda (see paragraph 103 which shows the thickness of the piezoelectric layer as 0.15*lamda which is less than 3.5*lamda). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Inoue to the modified device of Kawamoto and Caron in order to maintain optimum performance of the acoustic wave device.
Referring to Claim 5, Kawamoto also teaches one series arm resonator among the plurality of series arm resonators is electrically closer to the first terminal than the plurality of parallel arm resonators (see 41a which is a series resonator closest to antenna port 2 in fig. 2); and
the one series arm resonator is the antenna end resonator (see 41a closest to antenna port 2 in fig. 2).
Referring to Claim 6, Caron also teaches one series arm resonator among the plurality of series arm resonators and one parallel arm resonator among the plurality of parallel arm resonators are directly connected to the first terminal (see series resonator 46 and parallel resonator 47 of fig. 2A directly connected to the COM node which is the antenna node as shown in paragraph 36); and
at least one of the one series arm resonator and the one parallel arm resonator is the antenna end resonator (see series resonator 46 and parallel resonator 47 of fig. 2A directly connected to the COM node which is the antenna node as shown in paragraph 36).
Referring to Claim 7, Caron also teaches at least one acoustic wave resonator including the antenna end resonator among the plurality of acoustic wave resonators is the SAW resonator or the BAW resonator (see fig. 2A which shows BAW resonator 36 closest to common node which is the antenna node as shown in paragraph 36);
an acoustic wave resonator other than the at least one acoustic wave resonator among the plurality of acoustic wave resonators is the first acoustic wave resonator (see 31-34 of fig. 2A); and
the SAW resonator or the BAW resonator is provided on a chip different from a chip on which the first acoustic wave resonator is provided (see resonator 36 on a separate BAW die than resonators 31-34 on a SAW die in fig. 2A where the separate dies are also shown in fig. 11A).
Referring to Claim 8, Caron also teaches the high acoustic velocity member includes:
a high acoustic velocity film in which an acoustic velocity of a bulk wave propagating through is higher than the acoustic velocity of the acoustic wave propagating through the piezoelectric layer (see paragraph 96 which shows a high velocity layer made of SiN where it is known in the art that the layer made of SiN is a high velocity layer in which the wave propagating through the layer faster than through the piezoelectric layer); and
a support substrate that supports the high acoustic velocity film (see paragraph 96 which shows high velocity layer over a support substrate); and
the first acoustic wave resonator further includes a low acoustic velocity film provided on the high acoustic velocity film (see paragraph 96 which shows the functional (low velocity) layer over high velocity layer, which is over support substrate).
Referring to Claim 9, Caron also teaches a low acoustic velocity film which is provided between the high acoustic velocity member and the piezoelectric layer (see paragraph 96 which shows the functional (low velocity) layer over high velocity layer, which is over support substrate) and in which an acoustic velocity of a bulk wave propagating through is lower than an acoustic velocity of a bulk wave propagating through the piezoelectric layer (see paragraph 96 which shows a functional layer made of SiO2 which is the low velocity layer, where it is known in the art that the layer made of SiO2 is a low velocity layer in which the wave propagating through the layer is slower than through the piezoelectric layer); and
the high acoustic velocity member is a high acoustic velocity support substrate in which an acoustic velocity of a bulk wave propagating through is higher than the acoustic velocity of the acoustic wave propagating through the piezoelectric layer (see paragraph 96 which shows a high velocity layer made of SiN where it is known in the art that the layer made of SiN is a high velocity layer in which the wave propagating through the layer faster than through the piezoelectric layer).
Referring to Claim 10, Kawamoto teaches a first filter including the acoustic wave device (see filter 3 in fig. 2); and
	a second filter (see 4 of fig. 2) provided between the first terminal (see 2 of fig. 2) and a third terminal that is different from the first terminal (see 5 of fig. 2); wherein
	a pass band of the first filter is a lower frequency band than a pass band of the second filter (see paragraph 7 which shows filter 3 as a low band filter and filter 4 as a high band filter).
Caron teaches a multiplexer (ABSTRACT). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kawamoto in order to increase the durability of the wave device by adding more layers.
	Referring to Claim 11, Caron also teaches the multiplexer including a plurality of resonator groups each including the plurality of acoustic wave resonators (see 4 rows of resonators in fig. 2A starting with resonators 25, 36, 46, and 56);
the first terminal as a common terminal (see COM in fig. 2A as the common terminal) and the second terminal as an individual terminal in the plurality of resonator groups (see TX1, TX2, RX1 and RX2 in fig. 2A); and
the antenna end resonators of the plurality of resonators integrated in one chip (see BAW die in fig. 2A containing all resonators closest to COM terminal).
	Referring to Claim 12, Kawamoto also teaches a highest frequency of the pass band of the first filter is lower than a lowest frequency of the pass band of the second filter (see paragraph 6 which shows 2140MHz higher than 1950MHz and paragraph 7 which states that there are no frequency pass bands existent between the low and high bands).
	Referring to Claim 13, Kawamoto teaches a high frequency front end circuit (see 4 of fig. 2 showing a high band side filter).
Caron teaches a multiplexer (ABSTRACT) and an amplifier circuit electrically connected to the multiplexer (see fig. 10 which shows amplifiers 201, 204, and 207 connected to multiplexers 203, 206, and 209). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kawamoto in order to increase the durability of the wave device by adding more layers.
Referring to Claim 14, Kawamoto teaches a communication device (fig. 2) comprising:
the high frequency front end circuit (see 4 of fig. 2 showing a high band side filter); and
a signal processing circuit that processes high-frequency signals transmitted and received by an antenna (see paragraph 6 which shows transmitting and receiving processing sections); wherein
the high-frequency front end circuit communicates the high-frequency signals between the antenna and the signal processing circuit (see front end circuits 3 and 4 between antenna 2 and processing sections as shown in paragraph 6).
Referring to Claim 15, Caron also teaches a third filter provided between the first terminal (see COM terminal in fig. 2A) and a fourth terminal that is different from the first terminal (see filters between COM and TX1, TX2, RX1 and RX2 in fig. 2A).
Referring to Claim 16, Kawamoto teaches the first acoustic wave resonator including a reflector provided on each side of the IDT electrode in an acoustic wave propagation direction (see paragraph 15 which shows reflectors on the left and right side of the IDT electrode). Caron teaches the first acoustic wave resonator as a one-port acoustic wave resonator (see paragraph 29 showing series resonators as one-port resonators). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Caron to the device of Kawamoto in order to increase the durability of the wave device by adding more layers.
Referring to Claim 17, Caron also teaches the thickness of the low acoustic velocity film is about 2.0*lamda or less (see paragraph 103 which shows dielectric layer made of SiO2 having a thickness of 0.0*lamda which is less than 2.0*lamda).
Referring to Claim 18, Caron also teaches the high acoustic velocity as a crystal substrate (see paragraph 96 which shows the high velocity layer as sapphire which is a crystal substrate).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, Caron, and Inoue and further in view of Pradal (US 5,760,663).
Referring to Claim 2, the combination of Kawamoto, Caron, and Inoue does not teach the BAW resonator including a first electrode, a piezoelectric film provided on the first electrode; and a second electrode provided on the piezoelectric film. Pradal teaches the BAW resonator including a first electrode, a piezoelectric film provided on the first electrode; and a second electrode provided on the piezoelectric film (see col. 2, lines 20-26 which shows the BAW resonator 100 having electrodes 102 and 110 on both sides of piezoelectric film 106 in fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Pradal to the modified device of Kawamoto, Caron, and Inoue in order to provide a less costly device while maintaining high performace.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto, Caron, and Inoue and further in view of Wagner et al. (US 2020/0021274).
Referring to Claim 3, the combination of Kawamoto, Caron, and Inoue does not teach a stopband ripple of the antenna end resonator smaller than a stopband ripple of the first acoustic wave resonator. Wagner teaches a stopband ripple of the antenna end resonator smaller than a stopband ripple of the first acoustic wave resonator (see paragraph 64 which shows the ripple of resonator 12, which is closer to the end as shown in fig. 2 as less than resonator 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Wagner to the modified device of Kawamoto, Caron, and Inoue in order to maintain optimum signal quality in communications.
Referring to Claim 4, Wagner also teaches only the stopband ripple of the antenna end resonator is smaller than the stopband ripple of the first acoustic wave resonator (see paragraph 64 which shows the ripple of resonator 12, which is closer to the end as shown in fig. 2 as less than resonator 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648